UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4372



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRYAN A. VANMETER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Irene M. Keeley, Chief
District Judge. (CR-96-4)


Submitted:   August 26, 2005            Decided:   September 12, 2005


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant.   Sherry Muncy, Assistant United States
Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Bryan A. Vanmeter appeals a district court judgment

revoking his supervised release and sentencing him to 10 months’

imprisonment.      On appeal, Vanmeter’s attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), claiming

there are no meritorious issues on appeal, but raising the question

of whether the district court erred in using a certified copy of a

sentencing order to establish Vanmeter violated a condition of

supervised release by committing another crime.            Counsel also

raises the issue as to whether the sentence was in error.       Vanmeter

did not file a pro se supplemental brief.          Finding no error, we

affirm.

           We review the district court’s decision to revoke a

defendant’s supervised release for an abuse of discretion.        United

States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).       The district

court need only find a violation of a condition of supervised

release   by   a   preponderance   of   the   evidence.    18   U.S.C.A.

§ 3583(e)(3) (West 2000 & Supp. 2005).        Factual determinations are

reviewed for clear error.      United States v. Carothers, 337 F.3d

1017, 1019 (8th Cir. 2003).        We find the certified copy of the

sentence order was more than sufficient to support the court’s

decision to revoke supervised release.




                                   - 2 -
          With respect to Vanmeter’s sentence, it did not exceed

the statutory maximum and was plainly reasonable.        18 U.S.C.

§ 3742(a)(4) (2000).

           Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.   Accordingly, we affirm

Vanmeter’s judgment.    This court requires counsel inform his

client, in writing, of his right to petition the Supreme Court of

the United States for further review. If the client requests a

petition be filed, but counsel believes such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on the client.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                                - 3 -